DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 6/21/2022, is acknowledged. Claim 4 is amended. Claims 9 – 16 are newly entered. Claim 6 remains withdrawn. Claims 4 and 9 – 16 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 4 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273066 (“Sakakibara”; of record) in view of JP 2000-282175 (“Kawabe”; citing machine translation provided with this correspondence), US 2016/0312326 (“Drillet”; of record) and WO 2014/097559 (“Takashima”; citing US 2015/0322552, of record, as translation).
Regarding claim 4, Sakakibara teaches a high-strength galvanized steel sheet ([0024]; [0070]; [0158], L 1-3) comprising: a steel sheet ([0025]) and a galvanized layer ([0070]; [0158], L 1-3), wherein the steel sheet has a composition ([0027]-[0047]) and a steel microstructure ([0047]), the composition being compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Sakakibara either falls within, overlaps, or encompasses each and every claimed elemental range of the instant claim.
Moreover, from the composition taught by Sakakibara, it can be determined through calculation that the result of [Cr + Ti + Nb + Mo + V- Si] is bounded by the range of -2.49 to 3.9. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the range of [Cr + Ti + Nb + Mo + V- Si] derived from the composition taught by Sakakibara (-2.49 to 3.9) encompasses the range of [Cr + Ti + Nb + Mo + V- Si] permitted by the instant claim (0.015 to 0.600).
Furthermore, it is noted by the Examiner that Sakakibara teaches specific embodiments which meet the claimed condition (see Sakakibara: Table 1, Steels N & P). Steels N & P have values of [Cr + Ti + Nb + Mo + V - Si] of 0.51 and 0.15, respectively. Both values fall within the claimed range of the instant claim.
Even further, Kawabe teaches a high strength steel sheet ([0001]). Kawabe teaches that the steel sheet’s composition should satisfy the following relationship: 0.05 ≤ (Si+P)/(Cr+Ti+Nb+Mn) ≤ 0.5 ([0022]). The Examiner notes that such a relationship may be represented by: 2(Si+P) ≤ Cr+Ti+Nb+Mn ≤ 20(Si+P) by rearrangement. Further, Kawabe teaches that such a relationship balances the amount of carbide-forming elements such as Cr, Ti, and Nb with the amount of ferrite-promoters Si and P, allowing for an optimized microstructure, yield ratio, and elongation ([0022]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kawabe and limit the composition taught by Sakakibara by the relationship: 2(Si+P) ≤ Cr+Ti+Nb+Mn ≤ 20(Si+P). Such a relationship balances the amount of carbide-forming elements such as Cr, Ti, and Nb against ferrite promoters Si and P, thereby providing a steel with optimized microstructure, yield ratio, and elongation.
The Examiner notes that the relationship of 2(Si+P) ≤ Cr+Ti+Nb+Mn ≤ 20(Si+P) as taught by modified Sakakibara is analogous to the claimed relationship of 0.015 ≤ Cr+Ti+Nb+Mo+V-Si ≤ 0.6, which may be rearranged as 0.015+Si ≤ Cr+Ti+Nb+Mo+V ≤ 0.6+Si. The Examiner notes this to emphasize that the claimed general relationship is not novel, and has appeared in the prior art albeit in a somewhat modified form. Both relationships require or favor the amount of carbide-forming elements to be greater than the amount of Si present in the steel, up to a certain amount.
Further, Sakakibara teaches that the steel microstructure comprises, in volume fraction, 90% or more of tempered martensite and/or lower bainite ([0047], L 3-4; [0106]), and 10% or less in total of ferrite, fresh martensite, upper bainite, pearlite, and retained austenite ([0107]).
The Examiner notes that the term “lower bainite” is analogous to “carbide-containing bainite”, whilst the term “upper bainite” is analogous to “carbide-free bainite”. Sakakibara teaches that the lower bainite contains iron-based carbides within the bainite ([0049]; [0104]), whilst also teaching that carbides do not form within upper bainite; rather, they may form between laths ([0110]). Thus, an ordinarily skilled artisan would appreciate that lower bainite is analogous to carbide-containing bainite as Sakakibara teaches that carbides are present in the lower bainite, and upper bainite is analogous to carbide-free bainite, as carbides do not form within; rather, they are only present between laths.
Thus, the Examiner asserts that in language analogous to the instant claim, Sakakibara teaches 0-10% by volume fraction of ferrite and carbide-free bainite (upper bainite) in total, 90-100% by volume fraction tempered martensite and carbide-containing bainite (lower bainite) in total, 0-10% by volume fraction fresh martensite and retained austenite in total, and 0-10% by volume fraction retained austenite, wherein the ferrite, carbide-free bainite (upper bainite), fresh martensite, and the retained austenite constitute 0-10% by volume fraction in total.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microstructure taught by Sakakibara contains proportions of phases which overlap or encompass each and every claimed microstructure phase proportion of the instant claim.
It is noted by the Examiner that Sakakibara teaches microstructure in terms of volume fraction, whereas the instant claim is in terms of area fraction. An ordinarily skilled artisan would have expected that the values would continue to overlap in a similar manner if converted to equivalent units, as Sakakibara teaches, for example, that in order to obtain a volume fraction, area fractions are measured, which are then set as the volume fractions ([0115]).
Further, Sakakibara teaches that the effective crystal grain diameter of the tempered martensite is 10 microns or less ([0048]; [0097], L 9-11). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the effective crystal grain diameter of the tempered martensite taught by Sakakibara (10 microns or less) overlaps with the average grain size of the tempered martensite as claimed (5 to 20 microns).
Further, Sakakibara teaches that the steel sheet has a tensile strength of 980 MPa or more ([0025]). 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the tensile strength range taught by Sakakibara (980 MPa or more) encompasses the range of the instant claim (980-1139 MPa).
Sakakibara is silent as to an exact Fe content of the galvanized layer. The Examiner notes that Sakakibara does teach that the galvanized layer may contain Fe generally, however ([0158], L 7-10).
Drillet teaches a high-strength steel sheet (Title; [0045]-[0046]) having a composition ([0016]-[0028]) substantially similar to that of both Sakakibara and the instant claim. Drillet teaches that the steel sheet includes a galvanized layer ([0045]-[0046]). Further, Drillet teaches that the galvanized layer has an Fe content of 7-12% ([0046]). Although Drillet does not specify what type of percentage this is, an ordinarily skilled artisan would appreciate it to be a weight percentage, consistent with the rest of the percentages taught by Drillet relating to composition.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Drillet into Sakakibara and provide the galvanized layer of the steel sheet with 7-12% Fe. The Examiner asserts that the rationale to support a conclusion that the claim would have been obvious is that a) all the claimed elements were known in the prior art, b) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and c) the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). Regarding a), the Examiner notes that the prior art combination possesses all of the claimed elements. Regarding b), the Examiner notes that since the steel sheet of Drillet and Sakakibara are substantially similar in composition and both contain a galvanized layer, an ordinarily skilled artisan could have easily applied the specific Fe content of the galvanized layer as taught by Drillet to the steel sheet of Sakakibara. Regarding c), the Examiner notes that such a combination would yield the predictable result of obtaining a steel sheet having a galvanized layer containing 7-12 wt% Fe. Thus, the Examiner asserts that all three requirements are met by the prior art combination, and as such, a prima facie case of obviousness is established.
Further, the Examiner asserts that an ordinarily skilled artisan would be capable of converting between weight and mass percentage, and would have expected the Fe content in the galvanized layer to continue to fall within the claimed amount once converted to the same unit.
Sakakibara does not explicitly teach the carbon content within the retained austenite.
Takashima teaches a high strength steel ([0001]) containing retained austenite ([0027], L 9-10). Takashima teaches that the retained austenite has a carbon content of 0.3-0.7 mass% ([0027], L 12-13). Further, Takashima teaches that the range of 0.3-0.7 mass% C is desirable, as elongation does not improve if C is present in austenite in an amount less than 0.3 mass%, and above 0.7 mass% C, yield ratio of the steel increases ([0063]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takashima into Sakakibara and provide the retained austenite within the steel sheet with a carbon content of 0.3-0.7 mass%. Such a carbon content improves elongation property of the steel sheet while avoiding an undesirable increase in yield ratio of the steel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the C content in the retained austenite taught by Sakakibara in view of Takashima (0.3-0.7 mass%) overlaps with the claimed amount (0.28-0.50 mass%) of the instant claim.
Regarding claims 9 and 10, Sakakibara is silent with respect to the axial compression stability properties of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the axial compression stability of a galvanized steel sheet is dependent upon each of the following properties, all of which were claimed in independent claim 4: the C content (see Instant Application: [0018]), Si content (Instant Application: [0019]), Cr/Nb/Ti/Mo/V content (Instant Application: [0025]), the Cr/Nb/Ti/Mo/V content being greater than the Si content (Instant Application: [0027]), ferrite and carbide-free bainite content (Instant Application: [0036]), martensite and retained austenite content (Instant Application: [0040]-[0041]), C content of the retained austenite (Instant Application: [0042]), and the average grain size of tempered martensite and carbide-containing martensite (Instant Application: [0044]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses each of the recited features in amounts that either fall within, substantially overlap, or encompass the ranges of the recited features claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the axial compression stability property as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the axial compression stability being dependent upon.
Regarding claims 11 and 12, Sakakibara is silent with respect to the spot weld crack resistance property of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the spot weld crack resistance property of a galvanized steel sheet is dependent upon the Fe content of the galvanized layer of the steel sheet (see Instant Application: [0046]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses an Fe content of the galvanized layer of the steel sheet that falls within the range claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the spot weld crack resistance property as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the spot weld crack resistance property being dependent upon.
Regarding claim 13, with regard to hole expandability properties of the steel sheet, Sakakibara teaches that S may be limited to amounts such as 0.005% or less when a degree of hole expandability is required ([0140]), a maximum Al content is set to ensure hole expandability does not deteriorate ([0142]), a maximum amount of C is set to prevent deterioration of hole expandability ([0129]), and a minimum amount of Si is required to improve hole expandability ([0131]).
Sakakibara is silent, however, with respect to a specific hole expanding ratio of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the hole expandability properties of a galvanized steel sheet is dependent upon each of the following properties, all of which were claimed in independent claim 4: the P content (see Instant Application: [0021]), S content (Instant Application: [0022]), Cr/Nb/Ti/Mo/V content (Instant Application: [0025]), Ca/REM content (Instant Application: [0031]), Sn/Sb content (Instant Application: [0032]), tempered martensite and carbide-containing bainite content (Instant Application: [0038]), martensite content (Instant Application: [0040]), C content of the retained austenite (Instant Application: [0042]), the ferrite, carbide-free bainite, martensite, and retained austenite combined content (Instant Application: [0043]), and the grain size of tempered martensite and carbide-containing bainite (Instant Application: [0044]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses each of the recited features in amounts that either fall within, substantially overlap, or encompass the ranges of the recited features claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the hole expandability properties as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the hole expandability properties being dependent upon.
Regarding claims 14 and 15, Sakakibara is silent with respect to the bendability properties, and by extension any results of a 90° V bend test, of the galvanized steel sheet. However, it is noted that Applicant has disclosed that the bendability properties of a galvanized steel sheet is dependent upon each of the following properties, all of which were claimed in independent claim 4: the C content (see Instant Application: [0018]), N content (Instant Application: [0024]), retained austenite content (Instant Application: [0041]), ferrite, carbide-free bainite, martensite, and retained austenite combined content (Instant Application: [0043]), and the grain size of tempered martensite and carbide-containing bainite (Instant Application: [0044]).
As discussed in the rejection of independent claim 4, modified Sakakibara possesses each of the recited features in amounts that either fall within, substantially overlap, or encompass the ranges of the recited features claimed in independent claim 4. Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the galvanized steel sheet of modified Sakakibara would possess the bendability properties as claimed absent evidence or persuasive reasoning to the contrary, due to the demonstrated similarities in composition and structure across all other features which have been disclosed by Applicant as the bendability properties being dependent upon.
Regarding claim 16, Sakakibara teaches that the steel sheet may contain 0-2 mass% Ni ([0039]), 0-2 mass% Cu ([0038]), 0-0.01 mass% Ca ([0044]), and 0-0.1 mass% REM ([0045]). 
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as each of the aforementioned constituent ranges taught by Sakakibara encompass the claimed constituent ranges of Ni, Cu, Ca, and REM, the instant claim requiring that only “one or more” be present in the composition.

Response to Arguments
Applicant’s remarks filed 6/21/2022 are acknowledged and have been fully considered. Applicant has argued that independent claim 1 distinguishes over the prior art of record in view of the claimed composition, which is allegedly much narrower than the composition taught by Sakakibara. Particularly, the claimed compositional ranges of C, Si, and Mn were identified by Applicant as being very narrow as compared to the composition taught by Sakakibara. Applicant cites to MPEP 2144.05 in arguing that the ranges taught by Sakakibara are analogous to a genus, whereas the claimed ranges are a species within the broader genus.
The Examiner respectfully finds Applicant’s argument to be unpersuasive. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). The Examiner is of the position that in the instant case, the relationship between the compositional ranges disclosed by Sakakibara and those claimed is more analogous to the case of a prior art reference disclosing a range which encompasses a somewhat narrower claimed range, rather than the case in which the prior art ranges are so broad so as to present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus.
Further, the Examiner notes that even if the situation were analogous to the obviousness of a species when the prior art broadly discloses a genus, it is noted that Steel O of Sakakibara (Table 1, Steel O) is an exemplary steel possessing a composition which falls within the claimed composition of the instant claim.
Applicant argues further with respect to the criticality of the claimed compositional ranges. Applicant cites to comparative examples present in the instant specification which fall within the general composition taught by Sakakibara, and have been shown to possess at least one inferior property as compared to steels having a composition according to the present claims.
The Examiner respectfully finds this argument to be unpersuasive. Applicant’s arguments appear to support the notion that the claimed composition is simply the result of optimization in order to achieve the desired set of properties. See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). For Applicant to successfully demonstrate that the claimed composition is critical, Applicant should generally show that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05 III A). 
In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree."). The Examiner notes that the arguments demonstrated by Applicant only support that the claimed composition has some degree of improved properties relative to compositions outside of the claimed ranges. The presented data is insufficient to establish that the properties attained by the claimed composition would have been unexpected by one of ordinary skill in the art. To elaborate, Applicant has only stated that the comparative examples in question have “poor” X property as compared to the “good” X properties of the steels having the claimed composition. As Applicant has arbitrarily determined a point above which properties are evaluated as “good” and below which they are evaluated as “poor” (see Instant Application: [0070]-[0075]), such comparison lacks the nuance required to support a successful argument for criticality/unexpected results.
Applicant argues further with respect to newly entered dependent claims 9 – 16. Specifically, Applicant argues that the subject matter of these new claims is not disclosed in the prior art of record.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that the dependent claims simply recite the properties Applicant has argued previously illustrate the criticality of the claimed composition. As those arguments have been found to be unpersuasive, the claims are found to be prima facie obvious as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735